Notice of Pre-AIA  or AIA  Status
Claim Interpretation
With respect to claims 1-21, the applicant has defined:
The term "fast fluidized reaction zone" refers to a reaction zone in which h catalyst particles are present in a fast- fluidized state. The fast- fluidized state is a gas-solid contact fluidized state without bubbles, of which the important characteristic is that 7/45Docket No. PA124.0194solid particles tend to move in clusters. 
When the catalyst is present in a fast- fluidized state, the axial solid fraction is of the catalyst in the reaction zone is generally in the range of about 0.05 to about 0.4. However, in conventional fast fluidized beds, the catalyst is typically distributed in a dilute-to-dense pattern from top to bottom, for example the axial solid fractions of the5 catalyst in the upper part may be in the range of about 0.05 to about 0.1, and the axial solid fractions of the catalyst in the lower part may be in the range of about 0.3 to about 0.4.
According to the present application, in the fast-fluidized reaction zone, when the axial solid fractions of the catalyst is controlled within a range of about 0.1 to about 0.2 from bottom to top (i.e., the axial solid fractions s of the catalyst measured in the upper, middle and10 lower parts of the reaction zone divided equally in the axial direction are each not less than about 0.1 and not greater than about 0.2), the catalyst is distributed in a quasi-uniform full dense-phase pattern throughout the fast-fluidized reaction zone. Under such circumstances, the fast-fluidized reaction zone may be referred to as a "full dense-phase reaction zone".
With respect to claims 9-19 and 21, the Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.

Claim Objections
	Claim 8 is objected to because of the following informalities:  the current, written form of the claim is repetitive; the Examiner recommends amending the claim to recite:
“8.  The process according to claim 1, wherein the heavy feedstock oil is selected from the group consisting of vacuum residuum, inferior atmospheric residuum, inferior hydrogenated residuum, coker gas oil, deasphalted oil, vacuum gas oil, high acid value crude oil, high metal crude oil, liquefaction oil, oil sand bitumen, shale oil, and combinations thereof.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8 and 20:
The claims are indefinite as they recite a step to controlling the axial solid fraction Ɛ of the catalyst within a range of about 0.1 to about 0.2 throughout the full dense-phase reaction zone, without giving enough insight within the specification, as to what the applicant means by term “controlling”.  
	During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310. 
A claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim). See MPEP 2173.02 (I).
Regarding claim 2:
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3:
Claim 3 recites the limitation to "the position where the catalytic cracking catalyst is introduced " in third and fourth lines.  There is insufficient antecedent basis for this limitation in the claim.   Examiner notes the applicant has failed to claim a catalyst inlet position for the parent claim.
Claim 3 recites the limitation "the material in the full dense-phase reaction zone" in the fifth line.  There is insufficient antecedent basis for this limitation in the claim.
Is the applicant referring to the claimed heavy feedstock oil?  The applicant is advised to utilize the same nomenclature throughout the claims, to prevent confusion.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 
See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation supplementary catalyst accounts for about 0-50 % wt.%, and the claim also recites preferably 5-45 wt.,% , 10-40 wt.% which are narrower in statement of the range/limitation. 
In the present instance, claim 3 recites the broad recitation supplementary catalyst are introduced at a height within the range of from greater than 0% to about 90%, and the claim also recites preferably 20-80% and 30-75%, which are narrower in statement of the range/limitation. 
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 4:
Claim 4 recites the limitation "the position where the hydrocarbon oil feedstock in introduced" in the fifth and sixth lines.  There is insufficient antecedent basis for this limitation in the claim.
   Examiner notes the applicant has failed to claim a feedstock inlet position for the parent claim.
Regarding claim 5:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 5 recites the broad recitation dry weight of the catalytic cracking catalyst is about 1-50 wt.% of a zeolite, and the claim also recites 5-45 wt.%, 10-40 wt.% which is the narrower statement of the range/limitation.
In the present instance, claim 5 recites the broad recitation dry weight of the catalytic cracking catalyst is about 5-99 wt.% of an inorganic oxide, and the claim also recites 10-80 wt.%, 20-70 wt.% which is the narrower statement of the range/limitation.
In the present instance, claim 5 recites the broad recitation dry weight of the catalytic cracking catalyst is about 0-70 wt.% of a clay, and the claim also recites 5-60 wt.%, 10-50 wt.% which is the narrower statement of the range/limitation.
In the present instance, claim 5 recites the mesopore zeolite account for about 0-50 wt.% of the zeolite, and the claim also recites 0-20 wt.% which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
 In the present instance, claim 6 recites:
the broad recitation “wherein the reaction conditions in the full dense-phase reaction zone include: a reaction temperature of about 510-700 0C, a reaction time of about 1-20 seconds, a catalyst-to-oil weight ratio of about 3 : 1 to about 50 : 1, a water-to-oil weight ratio of about 0.03 : 1 to about 0.8 : 1, a catalyst density of about 120-290 kg/m3, a vapor velocity of about 0.8-2.5 m/s, a reaction pressure of about 130-450 kPa, and a catalyst mass flow rate, Gs, of about 15-150 kg/(m2 sec);”;
and the claim also recites “preferably, the reaction conditions in the full dense-phase reaction zone include: a reaction temperature of about 550-650 0C, a reaction time of about 3-15 seconds, a catalyst-to-oil weight ratio of about 10 : 1 to about 30 : 1, a water-to-oil weight ratio of about 0.05 : 1 to about 0.5 : 1, a catalyst density of about 150-250 kg/m3, a vapor velocity of about 1-1.8 m/s, a reaction pressure of about 130-450 kPa, and a catalyst mass flow rate, Gs, of about 20-130 kg/(m2.sec).” which is the narrower statement of the range/limitation.  
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 7:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites:
the broad recitation “wherein the hydrocarbon oil feedstock is a heavy feedstock oil, the properties of which meet at least one of the following criteria: a density at 20 0C of about 850-1000 kg/m3, a carbon residue of about 2-10 wt.%, a total nickel and vanadium content of about 2-30 ppm, and a characterization factor K of less than about 12.1”;
and the claim also recites “preferably, the properties of the heavy feedstock oil meet at least one of the following criteria: a density at 20 0C of about 890-940 kg/m3, a carbon residue of about 2-8 wt.%, a total nickel and vanadium content of about 5-20 ppm, and a characterization factor K of less than about 12.0.” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 8:
Rejected as it depends on claim 1.
Regarding claim 9:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation a height within the range of from greater than 0 % to 90 %, and the claim also recites preferable about 20-80% and 30-75%, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 10:
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 11:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 11 recites the broad recitation diameter of 0.2-5 meters, and the claim also recites 0.4-4 and 0.6-3 which is the narrower statement of the range/limitation. 
In the present instance, claim 11 recites the broad recitation height of about 0.01:1 about 0.2:1, and the claim also recites 0.03:1 to about 0.18:1, 0.05:1 and 0.15 which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 12:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
 In the present instance, claim 12 recites the broad recitation total height of the reactor is about 0.005:1 to about 1:1, and the claim also recites 0.01:1 to about 0.8:1 and 0.05:1 to about 0.5:1 which is the narrower statement of the range/limitation. 
In the present instance, claim 12 recites the broad recitation ratio of height 0.1:1 to about 0.9:1, and the claim also recites 0.15:1 to about 0.8:1 and 0.2:1 to about 0.75:1 which is the narrower statement of the range/limitation. 
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 13:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
 In the present instance, claim 13 recites the broad recitation diameter of about 0.2-10 meters, and the claim also recites 0.5-8 meters and 1-5 meters which is the narrower statement of the range/limitation. 
In the present instance, claim 13 recites the broad recitation a ratio of the top cross-sectional diameter to the bottom cross-sectional diameter of from greater than 1 to about 50, and the claim also recites preferably about 1.2 to about 10, more preferably about 1.5 to about 5 which is the narrower statement of the range/limitation. 
In the present instance, claim 13 recites the broad recitation  a ratio of the diameter of the maximum cross-section to the total height of the reactor of about 0.005 : 1 to about 1 : 1, and the claim also recites , preferably about 0.01 : 1 to about 0.8 : 1, more preferably about 0.05 which is the narrower statement of the range/limitation. 
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 14:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
 In the present instance, claim 14 recites the broad recitation a bottom cross-sectional diameter of 8/12about 0.2-10 meters, and the claim also recites preferably about 0.5-8 meters, more preferably about 1-5 meters, which is the narrower statement of the range/limitation. 
In the present instance, claim 14 recites the broad recitation a ratio of the top cross-sectional diameter to the bottom cross-sectional diameter of from greater than 1 to about 50, and the claim also recites preferably about 1.2 to about 10, more preferably about 1.5 to about 5 which is the narrower statement of the range/limitation. 
In the present instance, claim 14 recites the broad recitation the diameter of the cylinder is approximately the same as top cross-sectional diameter of the truncated cone, the ratio of the height of the cylinder to the height of the truncated cone is about 0.4: 1 to about 2.5: 1, and the claim also recites preferably about 0.8: 1 to about 1.5: 1 which is the narrower statement of the range/limitation. 
In the present instance, claim 14 recites the broad recitation the ratio of the diameter of the maximum cross-section of the full dense-phase reaction zone to the total height of the reactor is about 0.005: 1 to about 1:1, and the claim also recites preferably about 0.01: 1 to about 0.8: 1, more preferably about 0.05: 1 to about 0.5:1; which is the narrower statement of the range/limitation. 
In the present instance, claim 14 recites the broad recitation the ratio of the height of the full dense-phase reaction zone to the total height of the reactor is about 0.1: 1 to about 0.9: 1, and the claim also recites preferably about 0.15: 1 to about 0.8: 1, more preferably about 0.2: 1 to about 0.75: 1 which is the narrower statement of the range/limitation. 
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 15:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
 In the present instance, claim 15 recites the broad recitation hollow cylinder having a diameter of about 0.2-10 meters, and the claim also recites preferably about 1-5 meters which is the narrower statement of the range/limitation. 
In the present instance, claim 15 recites the broad recitation ratio of the diameter of the full dense-phase reaction zone to the total height of the reactor is about 0.005: 1 to about 1 : 1, and the claim also recites preferably about 0.01 : 1 to about 0.8 : 1, more preferably about 0.05 : 1 to about 0.5 : 1,  which is the narrower statement of the range/limitation. 
In the present instance, claim 15 recites the broad recitation the ratio of the height of the full dense-phase reaction zone to the total height of the reactor is about 0.1: 1 to about 0.9: 1, and the claim also recites preferably about 0.15: 1 to about 0.8: 1, more preferably about 0.2: 1 to about 0.75: 1 which is the narrower statement of the range/limitation. 
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 16:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
 In the present instance, claim 16 recites the broad recitation ratio of the height of the transition section to the total height of the reactor is about 0.01: 1 to about 0.1: 1, and the claim also recites preferably about 0.02: 1 to about 0.05: 1; which is the narrower statement of the range/limitation. 
In the present instance, claim 16 recites the broad recitation inclination angle a of about 25-85°, and the claim also recites preferably about 30-75° which is the narrower statement of the range/limitation. 
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 17:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
 In the present instance, claim 17 recites the broad recitation the 9/12outlet zone has a diameter of about 0.2-5 meters, and the claim also recites preferably about 0.4-4 meters, more preferably about 0.6-3 meters which is the narrower statement of the range/limitation. 
In the present instance, claim 17 recites the broad recitation a ratio of its height to the total height of the reactor of about 0.05: 1 to about 0.2: 1, and the claim also recites preferably about 0.08: 1 to about 0.18: 1, more preferably about 0.1: 1 to about 0.15: 1, more preferably about 0.1 1 to about 0.15: 1, which is the narrower statement of the range/limitation. 
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 18:
Claim 18 recites the limitation "the at least one feedstock inlets " in first and second lines.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes, a feedstock inlet is not addressed in the parent claim.
Regarding claim 19:
Rejected as it contains the same issues as the claimed reactor of claim 9.
Regarding claim 20:
Rejected for 112 (b) issues associated with claims 1 and 2.
Regarding claim 21:
Rejected for 112 (b) issues associated with claim 9.
 
Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claims 1-8 and 20, the claims recite limitations to an axial-solid fraction Ɛ controlled within a range of 0.1 to about 0.2, that is not taught or suggest by the prior art.
As evidenced by Yang (Three-dimensional axial dispersion of gas-solid fluidized beds using 8-plane electrical capacitance volume tomography), the complex flow characteristics and opaqueness of gas-solid fluidized beds, the axial behavior of circulating fluidized bed (CFB) risers is not entirely understood; A 32-electrode electrical capacitance volume tomography (ECVT) system with eight planes was developed to investigate the three-dimensional axial dispersion of gas-solid flow in a CFB riser; with experimental results showing that this ECVT system can effectively collect the flow details in the axial direction; the flow changed from slug flow to bubble flow when the fluidizing gas velocity Uf was adjusted from 2.34 m/s to 0.56 m/s; the distribution of the solid fraction, the velocity of the slug/bubble in the axial direction and the slug length were extracted from the 8- plane ECVT images to reveal the flow characteristics of the CFB riser (see abstract).
Fig. 10 illustrates the 48 continuous ECVT images of the x-z sliced cross-section at a gas velocity of 0.56 m/s, with the continued decrease of Uf from 2.34 m/s to 0.56 m/s, the flow transforms from slug flow to bubble flow (bubble flow, like applicant described conventional flow, not the invention); Bubbles cannot cover the whole cross section of the bed in the bubble flow, and the particles can hardly reach the top of the imaging area for low Uf values. Bubbles form at the bottom of the CFB riser, rise, and then break up at the top of the particle bed.
From the Examiner interpretation of figure 10, it appears to the Examiner, that the axial solid fraction within a conventional fluidized bed reactor at bubble flow conditions has two regions at 0.1 to 0.3 and 0.6 to about 0.8, which is different than the applicant constant claimed range of 0.1 to about 0.2, thus it is the Examiner position that the claimed would be patentable if corrected to overcome the 112 (b) rejections.  
With respect to claims 9-18 and 21, the applicant has claimed a reactor useful for carrying out the process as defined by claim 1, comprising from bottom to top, a full dense phase reaction zone, a transition zone and an outlet zone, wherein the full dense-phase reaction zone is in the form of an equal-diameter or varied-diameter hollow column with a roughly circular cross section, an open bottom end and an open top end, the top end of the full dense-phase reaction zone is in communication with the outlet zone through the transition section, the bottom of the full dense-phase reaction zone is provided with at least one feedstock inlet, wherein the cross-sectional diameter of the top end of the full dense-phase reaction zone is greater than the diameter of the outlet zone, and a side wall of the full dense-phase reaction zone is provided with one or more inlets for supplementary catalyst, each independently disposed at a height within the range of from greater than 0% to about 90%.
The applicant has further defined a fast-fluidized reaction zone as when the axial solid fractions of the catalyst is controlled within a range of about 0.1 to about 0.2 from bottom to top (i.e., the axial solid fractions s of the catalyst measured in the upper, middle and10 lower parts of the reaction zone divided equally in the axial direction are each not less than about 0.1 and not greater than about 0.2), the catalyst is distributed in a quasi-uniform full dense-phase pattern throughout the fast-fluidized reaction zone, wherein under such circumstances, the fast- fluidized reaction zone may be referred to as a "full dense-phase reaction zone".
The closest prior art Xu et al (US 2013/0001129) discloses a fluidized catalytic cracker, comprising:  a reaction zone (4), a transition zone (II) and an outlet zone (7), wherein the reaction zone is in the form of an equal-diameter a roughly circular cross section, an open bottom end and an open top end, the top end of the reaction zone is in communication with the outlet zone through the transition section, the bottom of the reaction zone is provided with at least one feedstock inlet (3), wherein the cross-sectional diameter of the top end of the reaction zone is greater than the diameter of the outlet zone (see figure and paragraph 0194).
However, Xu, does not teach or suggest to one with ordinary skill in the art the “full dense-phase reaction zone”, as claimed, and does not teach or suggest to one of ordinary skill in the art a side wall of the full dense-phase reaction zone provided with one or more inlets for supplementary catalyst, each independently disposed at a height within the range of from greater than 0% to about 90%.
With respect to claim 19, the claim recites limitation to the reactor of claim 9, and thus would similarly be allowable if the claims were amended to overcome the 112 (b) rejections of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771               

/Randy Boyer/
Primary Examiner, Art Unit 1771